694 S.E.2d 390 (2010)
James Kevin PIKE, Plaintiff,
v.
D.A. FIORE CONSTRUCTION SERVICES, INC., a North Carolina Corporation, Defendant.
No. 39P10.
Supreme Court of North Carolina.
March 11, 2010.
Robert E. Allen, Asheville, for D.A. Fiore Construction.
Jaye E. Bingham, Raleigh, for Workers Compensation Employer.
George W. Moore, Asheville, for James Kevin Pike.
Prior report: ___ N.C.App. ___, 689 S.E.2d 535.

ORDER
Upon consideration of the petition filed on the 25th of January 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."